United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                                                                     May 12, 2003
          UNITED STATES COURT OF APPEALS
                   FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk
                         ____________

                         No. 02-20346

                       Consolidated with
                        No. 02-20808
                        ____________


JERRY BENOIT; BILLY STEVENS; CALVIN BENOIT; DENSEL
STEWART; RICKY MARCEAUX, For and on behalf of himself and
other current and former employees similarly situated; JOE ALLEN,


                            Plaintiffs-Appellees,


MICHAEL LONG,


                            Intervenor Plaintiff-Appellee,

versus


MPC INTERNATIONAL INC.; ET AL.,


                            Defendants,


MPC INTERNATIONAL INC.; PEGASUS INTERNATIONAL
INC.; MPC INTERNATIONAL INC. PROFIT SHARING AND
SAVINGS PLAN,


                            Defendants-Appellants.
                            Appeals from the United States District Court
                                For the Southern District of Texas
                                        No. H-99-CV-4224



Before EMILIO M. GARZA and DeMOSS, Circuit Judges, and DUVAL*, District Judge.

PER CURIAM:**

       Defendants MPC International, Inc., MPC International, Inc. Profit Sharing and Savings Plan,

and Pegasus International, Inc. (collectively, “MPC”) appeal the district court’s award of attorneys’

fees. MPC contends that the district court erred in awarding attorneys’ fees under the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001-1461, as well as under the standards governing

an accepted offer of judgment made pursuant to Federal Rule of Civil Procedure 68. In the

alternative, MPC argues that the court erred in calculating the amount of the fee award and in failing

to adjust downward based on the factors set forth in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974). Lastly, MPC contends that the district court erred in failing to grant

its request for a hearing on the question of attorneys’ fees.

       We have read the briefs, heard the arguments of counsel, and consulted the pertinent portions

of the record. On the basis of the applicable law and the record, we affirm the award of attorneys’

fees for essentially the same reasons as those given by the district court.

AFFIRMED.




       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                   -2-